12 A.3d 1169 (2011)
In re Doris K. NAGEL, Respondent.
No. 10-BG-1388.
District of Columbia Court of Appeals.
Filed February 10, 2011.
Before BLACKBURNE-RIGSBY, Associate Judge, TERRY and FARRELL, Senior Judges.

ORDER
PER CURIAM
On consideration of the certified order of the Supreme Court of Illinois suspending respondent from the practice of law in that jurisdiction for a period of one year, stayed pending completion of a two year probationary period, see In re Nagel, Supreme Court No. M.R.23075, Commission no. 08 CF 42 (Ill., May 19, 2009), this court's December 6, 2010, directing her to show cause why identical reciprocal discipline should not be imposed, no response having been filed, and the statement of Bar Counsel regarding reciprocal discipline, it is
*1170 ORDERED that, Doris K. Nagel, Esquire, is hereby suspended for a period of one year with a fitness requirement; however, that suspension is hereby stayed pending respondent's successful completion of the probationary period imposed by Illinois. See In re Fuller, 930 A.2d 194, 198 (D.C.2007) and In re Willingham, 900 A.2d 165 (D.C.2006) (rebuttable presumption of identical reciprocal discipline applies to all cases in which the respondent does not participate).